Exhibit 10.19

--------------------------------------------------------------------------------


THIRD MODIFICATION AGREEMENT AND COVENANT WAIVER
 
This Third Modification Agreement and Covenant Waiver (this “Agreement”) is made
as of April 11, 2008 but effective March 15, 2008 (the “Effective Date”), by and
between VINEYARD NATIONAL BANCORP, a California corporation (“Borrower”) and
FIRST TENNESSEE BANK NATIONAL ASSOCIATION (“Lender”).  Unless otherwise set
forth herein, all capitalized terms used herein shall have the meaning given
such terms in the Loan Documents (defined below).


            WHEREAS, in connection with a $70,000,000.00 loan from Lender to
Borrower (the “Loan”), the Borrower executed and delivered to Lender that
certain Amended and Restated Promissory Note (“Note”) dated March 29, 2007, that
certain Loan Agreement (“Loan Agreement”), that certain  Pledge Agreement
together with Addendum to Pledge Agreement (collectively the “Pledge”), each
dated as of March 17, 2006, that certain Modification Agreement effective as of
May 11, 2006  (“First Modification”), and that certain Second Modification
Agreement and Covenant Waiver effective as of March 29, 2007 (“Second
Modification”) (this Agreement, the Note, the Loan Agreement, the Pledge, the
First Modification, the Second Modification and any other documents executed by
Borrower in connection with the Loan are collectively herein referred to as the
“Loan Documents”);


            WHEREAS, Borrower desires to extend the maturity date of the Loan
through June 30, 2008;


            WHEREAS, on or about May 17, 2006, Lender granted Borrower a waiver
of the Tier 1 Capital Ratio covenant as set forth in Section 4.11 of the Loan
Agreement through and including the period ending March 31, 2007 and on March
10, 2008 Lender granted Borrower a waiver (the “Financial Covenant Waiver”) of
the Tier 1 Capital Ratio, Return on Average Assets Ratio, and Non-performing
Loans Ratio covenants (collectively, the “Financial Covenants”) set forth in
Sections 4.11, 6.1(e), and 6.1(f), respectively, of the Loan Agreement between
the period of December 31, 2007 and March 15, 2008 and Borrower has requested
that Lender extend the Financial Covenant Waiver through and including June 30,
2008;


WHEREAS, Borrower has disclosed to and has requested from Lender a waiver (the
“Additional Waiver”) of Borrower’s non-compliance with (i) Section 4.5
(Financial Reports) due to Borrower’s failure to submit its 2007 Annual Report
on Form 10-K to Lender within ninety (90) days after the year ended December 31,
2007, and (ii) Section 5.2 (Dividends, Redemptions and Other Payments) due to
Borrower’s payment of a dividend on its common stock during the first quarter of
2008;


WHEREAS, Borrower (i) is the sole common stockholder of Vineyard Statutory Trust
I, Vineyard Statutory Trust II, Vineyard Statutory Trust III, Vineyard Statutory
Trust IV, Vineyard Statutory Trust V, Vineyard Statutory Trust VI, Vineyard
Statutory Trust VII, Vineyard Statutory Trust VIII, Vineyard Statutory Trust IX,
and Vineyard Statutory Trust X (collectively, “the Trusts”), and (ii) issued
approximately $115 million of Floating Rate Junior Subordinated Debentures
(collectively, the “Subordinated Debentures”) representing the amounts owed by
Borrower to the Trusts.  As of March 15, 2008, the weighted average annual
interest rate on the Subordinated Debentures was 6.60% and Borrower is required
to make quarterly payments of accrued interest on the Subordinated Debentures
(the “Subordinated Debenture Interest Payments”);
 
 
 

--------------------------------------------------------------------------------

 

 
WHEREAS, in 2002 Borrower issued approximately $5 million of subordinated
debentures (the “Subordinated Debt”), which Subordinated Debt bears a floating
rate of interest of 3.05% over the three month LIBOR and requires quarterly
interest payments (the “Subordinated Debt Interest Payments”);


WHEREAS, Borrower (i) in 2006 issued 10,000 shares of Floating Rate Series C
Noncumulative Redeemable Perpetual Preferred Stock (the “Series C Preferred
Stock”), each share of which Series C Preferred Stock is entitled to a
noncumulative, annual dividend at the rate of three-month LIBOR plus 3.80%,
payable quarterly (the “Series C Preferred Stock Dividend”), and (ii)  in 2007
issued 2,300,000 shares of 7.50% Series D Noncumulative Preferred Stock (the
“Series D Preferred Stock”), each share of which is entitled to a noncumulative
annual dividend at a fixed rate of 7.50% per annum, payable quarterly (the
“Series D Preferred Stock Dividend” and collectively with the Subordinated
Debenture Interest Payments, the Subordinated Debt Interest Payments and the
Series C Preferred Stock Dividends, the “Dividend”);


WHEREAS, Borrower has requested from Lender a waiver Section 5.2 (Dividends,
Redemptions and Other Payments) (the “Dividend Covenant”) with respect to
Borrower’s payment of the Dividend during the period ending on the New Maturity
Date (defined below) (the “Dividend Waiver” and collectively with the Financial
Covenant Waiver and the Additional Waiver, the “Waivers”)


WHEREAS, subject to the terms and conditions contained herein, Lender is willing
to (i) extend the Maturity Date of the Loan, (ii) grant the Financial Covenant
Waiver, (iii) grant the Additional Waiver, and (iv) grant the Dividend Waiver.


NOW, THEREFORE, FOR MUTUAL CONSIDERATIONS, the receipt and sufficiency of which
is hereby acknowledged, the undersigned Borrower and Lender do hereby modify the
Loan Documents as follows:


1) Capitalized Terms.  Any capitalized term used but not defined herein shall
have the meaning ascribed to it in the Loan Documents.  All references to the
“Loan Documents” in the Loan Agreement and any of the other Loan Documents shall
include, without limitation, this Agreement and all other such Loan Documents,
as modified by this Agreement.
 
2) Extension of Maturity Date; Waiver. Subject to Borrower’s compliance with all
representations, warranties, covenants and agreements contained in this
Agreement and all the other Loan Documents as modified hereby:
 
a. Maturity Date.  The “Maturity Date” set forth in the Loan Agreement and
elsewhere in the Loan Documents is hereby modified to mean June 30, 2008 (the
“New Maturity Date”).
 
 
2

--------------------------------------------------------------------------------

 
 
b. Financial Covenant Waiver.  Lender hereby extends the Financial Covenant
Waiver for a period through and including the New Maturity Date. The waiver
contained in this Section 2(b) is limited to only the Financial Covenants (i.e.
the covenants contained in Sections 4.11, 6.1(e), and 6.1(f) of the Loan
Agreement) for the period ending on the New Maturity Date.  Lender’s waiver of
the Financial Covenants as set forth in this Section 2(b) shall not constitute
Lender’s consent to waive any other covenants or defaults by Borrower under the
Loan Documents.
 
c. Additional Waiver.  Lender hereby grants the Additional Waiver to
Borrower.  Lender’s grant of the Additional Waiver is a single waiver of
Borrower’s non-compliance with the applicable covenants prior to the date of
this Agreement and shall not constitute Lender’s waiver or consent to any future
non-compliance, nor shall it constitute Lender’s waiver ofany other covenants or
defaults by Borrower under the Loan Documents.
 
d. Dividend Waiver.  Lender hereby grantsthe Dividend Waiver for a period
through and including the New Maturity Date. The waiver contained in this
Section 2(d) is limited to only the Dividend (i.e. the Subordinated Debenture
Interest Payments, the Subordinated Debt Interest Payments, the Series C
Preferred Stock Dividendsand the Series D Preferred Stock Dividend) for the
period ending on the New Maturity Date.  Lender’s waiver of the Dividend
Covenant as set forth in this Section 2(d) shall not constitute Lender’s consent
to waive any other covenants or defaults by Borrower under the Loan Documents.
 
3) Modification of the Note.  The Note and, where applicable, the other Loan
Documents) are hereby modified as follows:
 
a. Interest Rate.  From and after March 15, 2008, interest shall accrue on the
outstanding principal balance of the Note at a variable annual rate equal to the
LIBOR Rate, as hereinafter defined, plus three hundred five (305) basis points
(LIBOR Rate + 3.05%). As used herein, the term "LIBOR Rate" refers to the one
month London Interbank Offered Rate, as determined by Lender from time to time
in its sole (but reasonable) discretion.  The LIBOR Rate shall be determined by
Lender as of March 15, 2008 and adjusted by Lender on the same day of each month
hereafter (or, if such date is not a business day, then on the next preceding
business day).   Each change in the rate of interest to be charged hereunder
shall become effective, without notice to Borrower, on the date of such
adjustment. Interest shall be calculated on the basis of a 360 day year and the
actual number of calendar days elapsed.  Notwithstanding anything else in this
instrument to the contrary, in no event shall the maximum rate of interest
payable in respect to the indebtedness evidenced hereby exceed the maximum rate
of interest allowed to be charged by applicable law.
 
b. Payment Schedule.  Said principal and accrued interest thereon shall be due
and payable as hereinafter set forth:
 
i) Prior to June 30, 2008, Borrower shall have repaid at least Five Million
Dollars ($5,000,000.00) of the outstanding principal balance of the Loan.
 
 
3

--------------------------------------------------------------------------------

 
 
ii) On the New Maturity Date the entire outstanding principal balance of the
Loan, all accrued and unpaid interest thereon, and all incurred fees shall be
due and payable without demand.
 
c. No New Advances.  Borrower may not reborrow any sums repaid under the Loan,
and Lender has no obligation to advance any new loan proceeds under the Loan.
 
4) Modification of Loan Agreement.  Section 5 of the Loan Agreement shall be
amended to include the following as a new Section 5.9:
 
5.9            Management, Ownership.  Borrower shall not permit any significant
change in the ownership, executive staff or management of Borrower or the Bank
without the prior written consent of Lender. The ownership, executive staff and
management of Borrower and the Bank are material factors in Lender’s willingness
to institute and maintain a lending relationship with Borrower.
 
5) Conditions of Extension of Maturity Date; Waiver. Lender’s agreement to
extend the Maturity Date and to grant the Waiversis conditioned upon and subject
to the timely satisfaction by Borrower of each of the following conditions
(collectively the “Conditions of Modification”):
 
a. Correctness and Warranties.  Except as expressly modified or waived herein,
all representations and warranties made by Borrower to Lender under this
Agreement and the other Loan Documents (including without limitation all of
Borrower’s representations and warranties set forth in Section 3.9 of the Loan
Agreement regarding the Pledged Shares of Bank stock) are and shall remain true
and correct through and including the New Maturity Date and payment in full of
the Loan.
 
b. No Defaults Hereunder.  Borrower shall not breach any promise or covenant
contained in this Agreement and shall not be in default under any provision of
this Agreement or the other Loan Documents (except withrespect to the Financial
Covenants, as waived hereby).
 
6) Termination Events.  Each of the following shall constitute a Termination
Event and an Event of Default under this Agreement and all other Loan Documents
without any further cure or grace period, notwithstanding anything to the
contrary in the Loan Documents (each, a “Termination Event”):
 
a. Conditions of Modification; Compliance.  If Borrower shall fail to comply in
a timely manner with any of the Conditions of Modificationset forth above.
 
b. Bankruptcy. If Borrower shall become a debtor in bankruptcy by means of
either a voluntary or involuntary petition.
 
c. Receivership; Insolvency.  If any kind of receivership or insolvency
proceeding is commenced by or against Borrower.
 
 
4

--------------------------------------------------------------------------------

 
 
7) New Maturity Date; Acceleration of Loan.  Borrower agrees that the Loan
automatically, and without notice, shall be immediately all due and payable in
full upon the earlier of:
 
a. New Maturity Date; or
 
b. The occurrence of any Termination Event, as defined above.
 
The entire amount of the Loan, including all accrued and unpaid interest,shall
be immediately due and payable upon the earlier to occur of the New Maturity
Date or the occurrence of any Termination Eventand Lendershall be entitled
immediately to exercise all of its rights and remedies under the Loan Documents,
all without further notice to Borrower.
 
8) Representations, Warranties and Covenants.  As an inducement to Lenderto
enter into this Agreement, Borrower makes the following representations,
warranties and covenants:
 
a. Enforceability.  The Loan, this Agreement, and all the other Loan Documents
are fully enforceable, and the Loan is not subject to any defense or
counterclaim or any claim of setoff or recoupment by Borrower.
 
b. Representation by Counsel. Borrower has been represented by, or advised to
consult with, counsel in connection with the negotiation and execution of this
Agreement; this Agreement represents an arms-length transaction; and Borrower
has acted in good faith in the making of this Agreement.
 
c. Consents. The execution and performance of this Agreement by Borrower does
not and will not violate any agreement to which Borrower is a party, and the
execution and performance of this Agreement by Borrower does not require the
consent of any third party, or if the consent of a third party is required, such
consent has been previously obtained by Borrower.
 
d. Saleof Assets.  Through and including the New Maturity Date, Borrower will
not dispose of any of its property outside the ordinary course of business or as
otherwiseprovided for in this Agreement.
 
e. New Debt.  Through and including the New Maturity Date,Borrower will not
incur any additional debt except for unsecured trade debt incurred in the
ordinary course of businesswithout the prior written consent of Lender in its
sole and absolute discretion.
 
f. Impairment. Borrower will take no action which would impair its ability to
perform its obligations hereunder or to satisfy any of the Conditions of
Modification.
 
g. Extension Fee. Concurrently with Borrower’s execution hereof, Borrower shall
pay (i) Lender a fee of one-quarter of one percent (1/4%) of the current
outstanding $53,300,000.00 principal balance of the loan, or $133,250.00, and
(ii) Lender’s attorneys fees in connection herewith in the amount of $4,500.00.
 
 
5

--------------------------------------------------------------------------------

 
 
9) Further Assurances.  At any time and from time to time after the date of
thisAgreement, at the request of Lender, Borrower shall, without further
consideration, and at Borrower’s sole expense, execute and deliver such
documents and instruments, and take such actions, as Lendermay deem necessary
(a) to perfect any of Lender’s security interests or liens granted in any of the
Loan Documents, and/or (b) to carry out the purposes and intentions of this
Agreement and the Loan Documents.
 
10) Effectiveness of the Loan.  This Agreement shall not constitute a novation
of any of the other Loan Documents, and all the Loan Documents shall survive the
execution of this Agreement and remain in full force and effect subject only to
the Waivers as set forth herein and to any express modifications thereto as
herein provided.  The lien and security interest on the Collateral granted
pursuant to the Pledge is hereby extended, and the lien and security interest on
the Collateral shall continue to secure the remaining amounts outstanding in
respect of all indebtedness that may be due and owing pursuant to the terms of
the Loan Documents, including without limitation principal and interest on all
amounts loaned pursuant to the Note. There are no oral representations or
assurances from Lenderto Borrower which survive the execution of this Agreement.
 
11) Release and Waiver.  Borrower hereby acknowledges and stipulates that it has
no claims or causes of action of any kind whatsoever against Lender.  Borrower
represents that it is entering into this Agreement freely, and with the advice
of counsel as to its legal alternatives.  Borrower hereby releases Lenderfrom
any and all claims, causes of action, demands and liabilities of any kind
whatsoever whether direct or indirect, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, known or unknown, which Borrower has or
may acquire in the future relating in any way to any event, circumstance, action
or failure to act to the date of this Agreement.  The release by Borrower
herein, together with the other terms and provisions of this Agreement, is
executed by Borrower advisedly and without coercion or duress from Lender,
Borrower having determined that the execution of this Agreement, and all its
terms and provisions are in Borrower's economic best interest.
 
12) No Obligation to Extend; No Waiver.  Borrower acknowledges and agrees that
Lenderis not obligated and does not agree to any additional extensions of the
New Maturity Date or any further Waivers except as expressly set forth
herein.  Except as expressly provided herein as to the New Maturity Date and the
Waivers, (i) this Agreement shall not constitute a waiver by Lender of any
defaults under the Loan Documents, (ii) Lender reserves all of its rights and
remedies under the other Loan Documents, and (iii) all of the Loan Documents are
in all respects confirmed, ratified and approved and are in full force and
affect as of the date hereof.  No action or course of dealing on the part of
Lender, its officers, employees, consultants, or agents, nor any failure or
delay by Lender with respect to exercising any right, power or privilege of
Lender under the Loan Documents or this Agreement, shall operate as a waiver
thereof, except to the extent expressly provided herein.
 
13) Costs and Expenses.  Borrower agrees to pay on demand all out-of-pocket
costs and expenses of Lender, including the fees and out-of-pocket expenses of
counsel for Lender, in connection with the administration, enforcement, or
protection of Lender's rights under this Agreement and/or the Note and other
Loan Documents.
 
 
6

--------------------------------------------------------------------------------

 
 
14) Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Tennessee.
 
15) Amendments.  This Agreement cannot be amended, rescinded, supplemented or
modified except in writings signed by the parties hereto.
 
16) Entire Agreement.  This Agreement contains the entire agreement of the
parties and supersedes any other discussions or agreements relating to the
subject of this Agreement.
 
17) Time of the Essence.                                                      
TIME IS OF THE ESSENCE OF THIS AGREEMENT.
 
18) Counterpart Signature Pages.  This Agreement may be executed in one or more
counterparts and may be delivered by facsimile or electronic mail, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
 
[Signatures on Following Page]
 
 
 
 
 
 
 

 
 
7

--------------------------------------------------------------------------------

 

COUNTER PART SIGNATURE PAGE TO
THIRD MODIFICATION AGREEMENT AND COVENANT WAIVER


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


BORROWER:


VINEYARD NATIONAL BANCORP,
a Californiacorporation



             
 
By:
/s/ Gordon Fong     Name:  Gordon Fong         Title:  Executive Vice President
and Chief Financial Officer          

                                                     


STATE OF
COUNTY OF


Before me, __Susan McClaran__________, Notary Public of the state and county
aforesaid, personally appeared __Gordon Fong_________________, with whom I am
personally acquainted (or proved to me on the basis of satisfactory evidence),
and who, upon oath, acknowledged himself to be ____EVP - CFO____________ (or
other officer authorized to execute the instrument) of VINEYARD NATIONAL
BANCORP, a California corporation, the within named bargainor, and that he as
such ____EVP - CFO_____________, executed the foregoing instrument for the
purpose therein contained, by signing the name of the corporation by himself as
____EVP - CFO________________.


WITNESS MY HAND, at office, this 11th day of April, 2008.




_/s/ Susan McClaran__________________
Notary Public


My Commission Expires:


_March 10, 2010__________________



 
8

--------------------------------------------------------------------------------

 

COUNTER PART SIGNATURE PAGE TO
THIRD MODIFICATION AGREEMENT AND COVENANT WAIVER


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




LENDER:


FIRST TENNESSEE BANK NATIONALASSOCIATION, a national banking association





             
 
By:
/s/ Jeff Hudson     Name:  Jeff Hudson      Title:  SVP          

                                                     
                                                      

 
STATE OF
COUNTY OF


Before me, _Porter Robinson_______, Notary Public of the state and county
aforesaid, personally appeared ____Jeff Hudson____________________, with whom I
am personally acquainted (or proved to me on the basis of satisfactory
evidence), and who, upon oath, acknowledged himself to be __SVP________________
(or other officer authorized to execute the instrument) of First Tennessee Bank
National Association, a national banking association, the within named
bargainor, and that he as such ______SVP_____________, executed the foregoing
instrument for the purpose therein contained, by signing the name of the
national banking association by himself as ____SVP__________________.


WITNESS MY HAND, at office, this 15th day of April, 2008.




/s/ G. Porter Robinson_________________ 
Notary Public


My Commission Expires:


    April 28, 2009___________


 

 
9

--------------------------------------------------------------------------------

 
 
CERTIFICATE OF SECRETARY OF
VINEYARD NATIONAL BANCORP
 
    I, Donald Pelgrim, Jr., being the duly appointed, qualified and acting
Secretary of VINEYARD NATIONAL BANCORP, a California corporation (the
"Company"), DO HEREBY CERTIFY that I am charged with the duty of keeping and
having official custody of the minutes and records of the Company.
 
    I do further certify that attached hereto a collective Exhibit "A" is a true
and correct copy of the resolutions adopted by written consent of the Directors
of VINEYARD NATIONAL BANCORP, and that all such resolutions and instruments
remain in effect, without change, to the date hereof.
 
    IN WITNESS WHEREOF, I have hereunto subscribed my name as Secretary.
 
DATED:    April 11, 2008 but effective
           March 15, 2008
 

             
 
By:
/s/ Donald Pelgrim, Jr.       Donald Pelgrim, Jr.           Secretary of
Vineyard National Bancorp          

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
LOAN MODIFICATION RESOLUTION
 
    RESOLVED, that it is in the best interests of the Company to modify a
certain loan transaction between, on the one hand, the Company, acting on its
own behalf as borrower, and on the other hand, FIRST TENNESSEE BANK NATIONAL
ASSOCIATION, a national banking association, as lender, for a $70,000,000.00
loan originally made on March 17, 2006 (the "Loan"), for the purpose of (i)
extending the maturity date of the Loan until June 30, 2008 ("Maturity Date
Extension"), and (ii) obtaining certain covenant Waivers, as more particularly
defined and described in that certain Third Modification Agreement and Covenant
Waiver of even date (collectively, the Maturity Date Extension and the Waivers
are referred to as the "Modification").
 
    FURTHER RESOLVED, that the President or other officers of the Company, be,
and each is hereby authorized, empowered, and directed, for and on behalf of
this Company, to sign and execute the Third Modification Agreement and Covenant
Waiver and any other such agreements, certificates, instruments and documents of
any kind and nature, and to take any action that, in his or their discretion,
may be necessary or appropriate to consummate the Modification.
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 